People v Graham (2019 NY Slip Op 05319)





People v Graham


2019 NY Slip Op 05319


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CURRAN, AND WINSLOW, JJ. (Filed June 28, 2019.) 


MOTION NO. (1450/18) KA 17-00608.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCHARLES GRAHAM, ALSO KNOWN AS CHUCK GRAHAM, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.